Title: From James Madison to the Senate, [ca. 26 April 1816]
From: Madison, James
To: Senate


                    
                        [ca. 26 April 1816]
                    
                    I nominate,
                    Charles W. Callin, of Georgia, to be Collector of Direct taxes and Internal duties for the third collection district of Georgia in the place of George W Hardwicke who declines the appointment.
                    Frederick Philips of North Carolina, to be Principal assessor for the third collection district of the same State in the place of Richard Grist, resigned.
                    Andrew Miller of South Carolina, to be principal assessor for the fifth collection district of South Carolina in the place of Thomas Stribling, resigned.
                    Benjamen Van Cleve, of Ohio, to be Principal Assessor for the Second collection district of the same State in the place of William Ward resigned.
                    Samuel Theobald of Kentucky to be collector of Direct taxes and Internal duties for the third collection district of the Same State in the place of William Brown resigned.
                    Peter P. Ferry of Ohio, to be Inspector of the Revenue for the port of Danbury in the District of Sandusky, ⟨of the same state,⟩ in the place of Epaphrus W. Bull deceased.
                    
                        
                            James Madison
                        
                    
                